 534DECISIONSOF NATIONALLABOR RELATIONS BOARDCongoleum Industries,Inc.andUnited Rubber, Cork,Linoleum & Plastic Workers of America,AFL-CIO.Cases 16-CA-4037,16-CA-4102, and 16-CA-4130June 15, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn July 27, 1971, Trial Examiner Samuel Rossissued the attached Decision in this proceeding.Thereafter,Respondent filed exceptions and asupporting brief. Oral argument was held before theBoard on December 6, 1971.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has duly considered the record in thisproceeding and the Decision and recommendedOrder of the Trial Examiner in light of the parties'exceptions,brief,and oral argument before theBoard and has decided to affirm the rulings, findings,and conclusions of the Trial Examiner and to adopthis recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthat the Respondent, Congoleum Industries, Inc.,Wilburton, Oklahoma, its officers, agents, successors,and assigns, shall take the action set forth in the TrialExaminer's recommended Order.CHAIRMAN MILLER,dissenting:Iagree with my colleagues that the decision hereinshould not turn on the subjective motivations of theemployees. I would not attempt to probe the psychesof employees to determine whether it is fear, protest,or other subjective intent which motivates theirconcerted activity. But in my view, the objectiveIWe find it unnecessary to, and do not, adopt the Trial Examiner'sfinding that Supervisor Kerkes' examination of lunch sacks in the presenceof employee Ott on June 23, 1970,constituted surveillance in violation ofSec8(a)(1)of the Act Such finding is in any event cumulativeThe Chairmanin his dissent analogizes the legal implications of theRespondent'sdischarging Bullard,Croslin,Newson, and Sauerbry becausethey refused to work while there was a picket line at a "reserved gate" to8(b)(4) and 8(e) situations But the analogy is promptly undermined by hisrecognition that those sections of the Act are not involved herein Thelegality of the conduct under these sections was neither alleged in thecomplaint,litigated at the hearing,or indeed argued in the briefs of theparties or at the oral hearing held before the Board on December 6, 1971Thus, the illegality of the discharged employees' conduct, which is the basicassumption of the dissent,cannot be determined here Admittedly,none ofthe four employees was replaced,nor was their absence from work found toevidence, -construed in the light of statutoryintent,shows that -the employees here were not dischargedfor engaging in any statutorily protected activity.Section 8(b)(4)(B) of our Act, in defining prohibit-ed secondary activity, makes it unlawful for a labororganization or its agents "to engage in . . . a strike. . . where . . . an object thereof is . . . forcing orrequiring any person . . . to cease doingbusinesswith any other person. . . ." If a labor organizationisprohibited, under this section, from engaging incertain types of secondary strikes, it would beanomalous for us to hold that employees whoparticipate in such a prohibited secondary strike areengaging in protected activity.Applied literally, the language of Section 8(b)(4)might be read to prohibit all strikes, since an incidentand partial purpose of any strikeis tocut off theemployer's business with all other persons. But boththis Board and the courts have given due recognitionto the congressionalintent,as expressed in Sections 7and 13 of the Act, to protect the rightto engage inlawful primary strikes and lawful primary picketing.There is also a specific proviso to Section 8(b)(4)whichstatesthe congressional intent not... to make unlawful a refusal by any personto enter upon the premises of any employer (otherthan his own employer), if the employees of suchemployer are engagedina strikeratifiedorapproved by a representative of such employeeswhom such employer is required to recognizeunder this Act.Thus, if the employees here had remained awayfrom work as a concerted action to obtain forthemselves and their fellow employees some econom-ic benefit or favorable settlement of some complaintregarding their working conditions, i.e., "for thepurpose of collective bargaining or other mutual aidor protection," theirswould have been primaryconcerted activity under Section 7, and thus protect-ed from any adverse employer action.Or, had they refused to cross a lawful picket line atthe premises of another employer, their refusal wouldhave been protected by the specific proviso toSection 8(b)(4) quoted above.be vital to the plant's operations,and our dissenting colleague does notdefend the discharges on any such groundsTherefore,the only issue in the present case is whether Sec 8(a)(3)prohibits discharges of employees for withholding their services because ofpicketingby a union inwhich they were not members at their place ofemployment In the absence of additional facts, the violation is plain, andthere are no other facts in this record The Chairman has cited no cases, andwe know of no precedent, which holds that the refusal of employees for"objective" reasons to honor the picket line of another union at their ownplace of work is conduct which is not thereby protected concertedactivityunder Sec7 and 13 of the Act.See, e g,SmithTransit,Inc,176 NLRB No141,Union Carbide Corporation,174 NLRB989, enfd in part and set asidein part 440 F 2d 54,cert denied 404 U S 826,Virginia Stage Lines,Inc, 182NLRB 717, enfd 441 F 2d499, cert denied404 US 856 See also the casescited in the Trial Examiner'sDecision in fns 62,63, and 65197 NLRB No. 52 CONGOLEUMINDUSTRIES, INC.But here they did neither. Their refusal to work wasnot for their mutual aid or protectionvis-a-vistheiremployment relationship with their employer. Theonly purpose of their concerted action was in supportof the concerted activities of other employees whohad a dispute with another employer-and the onlyobjective which their refusal to work could have hadwas to force their own employer to stop doingbusiness with the contractor so that he would bepressured into a settlement of his dispute with hisemployees.Nor was this secondary action protected by theproviso to Section 8(b)(4). That proviso was designedto prevent either this Board or an employer fromforcing employees to help a stranger employer whohas a labor dispute with his employees by crossing alawful picket line at his place of business. But it doesnotsanction the participation by employees in adispute to which they are not privy where no crossingof a picket line is required at the place of business ofsuch stranger employer. In fact, this Board has heldthat it is illegal for a union to induce suchparticipation in the absence of such a picket line.2Thus here, had the Respondent not provided areserved gate, the contractor's employees and theirunion could have picketed the premises of thecontractor at the only available place to reach himand his employees-i.e., at Respondent's gates. Andin such case, Respondent's employees would, underour law, have been privileged not to cross such apicket line, unless, of course, they had undertakenotherwise by a collective agreement.But the underlying purpose of our reserved gatedoctrine is to accommodate the rights of theemployees of a mobile employer by providing alawful place at which protected primary picketingmay take place, while at the same time protecting theinterests of the neutral employer on whose premisesthe roaming disputants may be temporarily located.This accommodation was operative here-a re-served gate was established, and no one questions therights of the pickets to have carried on their, primaryappeal to the contractor's employees and to publicizetheir dispute to all persons who might, on business orpleasure, pass by the reserved gate.But the employees here were not asked to crossthat picket line-and, indeed, through the use of thereserved gate procedure, were afforded a nonpicket-ed entryway through which they could pass in orderto carry on their normal activities without becomingin any way involved in the dispute between thecontractor and his employees.Despite that guarantee against involvement, theseemployees chose not to utilize their free entrywayand voluntarily abstained from the work which anemployer may rightfully require his employees to535perform if they expect, in turn, to be retained in hisemploy.We have not only affirmed the neutralemployer's right to require such work of his employ-ees despite their concern with someone else's labordispute, but have even held that he may not contractaway that right. Thus inDrivers Local 695, Team-sters,3we held that a clause in a collective agreementwhich sought to insulate employees from disciplinefor refusing to cross unlawful secondary picket lineswas violative of Section 8(e) of our Act. Underlyingthat holdingmustbe the concept that employeescannot find legal justification for failing to performtheir duties where their only reason for abstainingtherefrom is a desire to involve their neutralemployer in someone else's labor dispute.Thus, under the circumstances here, when theseemployees choose not to work, with no referencewhatever to any dispute which they or any of theircoemployees might have had with their own employ-er-except for the prohibited secondary objective offorcinghim to cease doing business with thecontractor-they were engaged mono lawful, primary,concerted activity and were, in my view, entitledtono statutory protection against the kind ofdisciplinaryactionwhich the employer took inresponse to their deliberate refusal to perform theservices reasonably required of them.For there reasons, I would dismiss the complaint.2Grain Elevator, Flour and Feed Mill Workers (Continental Grain Co),155 NLRB 402, enfd 376 F.2d 774 (C A D.C., 1967), cert.denied389 U.S.9323 152 NLRB 577, enfd 361 F 2d 547 (C A D C, 1966)TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESAMUEL Ross, Trial Examiner: On charges filed by theabove-named Union on June 29, 1970, September 3, 1970,and September 30, 1970, respectively, and later amended, aconsolidated complaint issued on December 9, 1970, whichalleges thatCongoleum Industries, Inc. (herein calledRespondent or the Company), engaged in unfair laborpractices within the meaning of Section 8(a)(1), (3), and (5)and Section 2(6) and (7) of the Act. The Respondent filedan answer to the complaint which denies the commissionof unfair labor practices. Pursuant to due notice, a hearingon these consolidated cases was conducted before me atWilburton, Oklahoma, on January 25, 26, 27, and 28, 1971.Upon the entire record, and my observation of thewitnesses and their demeanor, and after due considerationof the briefs filed on behalf of the General Counsel and theRespondent,) I make the following:1On May 11, 1971, afterthe hearing had closed, I granted a motionmade by the General Counsel toamend the consolidated complaint to(Continued) 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.COMMERCEThe Respondent, a Delaware corporation whose princi-pal office and place of business is located in Kearny, NewJersey, is engaged in the manufacture of carpeting andother floor coverings at a number of plants including onelocated in Wilburton, Oklahoma, the only facility involvedin this proceeding. During the past 12 months, in thecourse of its business operations, the Respondent manufac-tured and sold products valued in excess of $1 millionwhich were shipped from its Wilburton plant directly toplaces in the United States other than the State ofOklahoma.On these admitted facts, I find that theRespondent is engaged in commerce and in operationsaffecting commerce within the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDIt is not disputed,and I find that at all times materialherein,United Rubber,Cork,Linoleum & Plastic Workersof America,AFL-CIO (herein called the Union),has beena labor organization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA.TheIssues PresentedThe consolidated complaint in this case alleges numer-ous violations of the Act by the Respondent and the recordpresents the following issues for determination:1.Whether the Respondent violated Section 8(a)(1) oftheAct by announcing and putting into effect a wageincrease for all its employees immediately after it obtainedknowledge that the Umon was attempting to organizethem.2.Whether the Respondent's written no-solicitationrule unlawfully impinged on its employees' rights guaran-teed by Section 7 of the Act, and whether the RespondentalsoviolatedSection 8(a)(1) by enforcement of theallegedly illegal no-solicitation rule.3.Whether the Respondent further violated Section8(a)(1) of the Act by coercive interrogation of employeesregarding their union activities, adherence, and desires, bysurveillanceof the Union's meetings, by giving theimpression of such surveillance, by threats to dischargeemployees who strike, and by threats to close the plant, tocease expanding, and to move the plant from Wilburton, iftheUnion succeeded in organizing its employees.4.Whether the alleged instigation of a refusal to workadditional overtime by J.W. Aaron was an activityallegethat the Respondent's discharge of four employees, previouslyallegedto have been motivated by their union activity, also was motivated by theirconcertedactivity for mutual aid or protection.In connection with thegranting of saidmotion, the Respondentwas offeredbut declined areopeningof the record to adduce furthertestimony, and an opportunity tofile an additional brief2W George Sauerbry, Andy C Bullard, Buddy Croslin, and Sherrill GNewsom3The quotesabove arefromRespondent'sbnef which Iregard asaccurate in this respectAccordingto the1970 census,the population ofprotected by the Act, and whether his discharge for suchactivity violated Section8(a)(1).5.Whether the Respondent's discharge of four otheremployees 2 was motivated by their activity on behalf ofthe Union, and/or by their concerted activity in refusing tocross a picket line at the Respondent's plant, and whethertheRespondent thereby violated Section 8(a)(3) and/or8(a)(1) of the Act.6.Whether or not the suspension and demotion ofVernon Tubbs was unlawfully motivated and violatedSection 8(a)(1) or (3) of the Act.7.Whether in the light of anticipated expansion, theRespondent employed a substantial and representativecomplement of employees in August 1970 when the Umondemanded recognition, and whether the Respondentviolated Section 8(a)(5) of the Act by its failure and refusalto recognize and bargain with the Uniori on and after saiddemand.B.Background-The Commencementof Union OrganizationWilburton, where the Respondent's plant here involvedis located, is an "extremely small town" in southeasternOklahoma, a predominantly agricultural region.3 Themajor thoroughfare in town, appropriately named MainStreet,isapproximately one-halfmile in length, andthereon are located a substantial portion of the town'sstores and offices, a little hotel, and a couple of smallmotels.The Respondent's plant in Wilburton, a new one, wasfinishedwith the first phase of its construction aboutNovember 1, 1969,4 and hiring of employees for theproduction of carpets began at about that date.The Union's first steps toward attempted organization ofthe Respondent's Wilburton employees occurred in Febru-ary 1970,5 when Bob G. Long, a special representative oftheUnion, visited the plant and left a supply of unionhandbooks and some handbills with Jerry Davidson, aconstruction employee who was engaged in the work ofenlarging the Respondent's plant. This literature later wasgiven by Davidson to J. W. Aaron, an employee ofRespondent, who passed them out in the plant to otheremployees.No further organizational activitieswerepursued by the Umon until April when Alvin M. Phillis, afield representative,was assigned by the Union to thecampaign and set up headquarters in the Chief Motellocated on Main Street. In the latter part of April, Philliscommenced the distribution of union literature by mail tothe homes of employees. On about May 1, W. GeorgeSauerbry, then an employee in Respondent's finishingdepartment, visited Union Representative Phillis at theWilburton was 2,180.4A second phase of the construction of this plant, originally planned totake place 5 or 6 years later, was to enlarge the building to accomodatemachinery for the continuous dyeing and printing of carpeting.However,the Respondent accelerated its program and commenced construction ofthe addition to the plant in February 1970, completed it in October 1970,and finished the installation of the machinery for continuous dyeing andprinting of carpets shortly before the hearing in this case in January 19715All dates hereafter refer to 1970 unless otherwise noted. CONGOLEUM INDUSTRIES, INCChief Motel and received from him some samples of unionliteratures and copies of the Union's contracts with theRespondent for its Trenton, New Jersey, plant employees.?Sauerbry brought this material to the plant about May 1,and passed it around to the employees in the finishingdepartment in the presence of Supervisor Chuck Rowland.Sauerbry also handed Rowland a copy of a pamphlet hehad received from the Union of what a "supervisor cannotdo" during organizing campaigns. Rowland "read it" andthen returned it to Sauerbry.On May 11, Phillis, by certified mail, notified Respon-dent Plant Manager John M. Harrison that the Union wasattempting to organize Respondent's Wilburton employ-ees, and that interference with their statutory rights, whichassertedlyalready had occurred, would result in theinstitution of "appropriate action" by the Union.8 On May12Respondent's employees commenced signing cardsdesignating the Union as their collective-bargaining repre-sentative. Fifteen employees signed on that date. A numberof the said cards were signed in the Respondent's plant orin the parking lot outside the plant.C.TheWage Increase Announcement on May 13On May 12, Respondent's plant manager, Harrison,received and read the letter from Union RepresentativePhillis.The following day, May 13, Harrison assembled allthe Respondent's employees in the tufting department, andin a speech in which he admittedly voiced the Respon-dent's opposition to the representation of its employees bytheUnion, Harrison announced that as of the followingMonday, all the employees would receive an increase intheirwage rates of 10 cents per hour, and that someemployees, who would be notified later, also would receiveadditional increases to correct inequities in their currentpay scales.The complaint (para. 7(a)) alleges that the Respondentviolated Section 8(a)(1) of the Act by announcing andgranting this wage increase "to persuade employees not tosupport or engage in union activities and to encouragethem to withdraw from such."9 The Respondent contendsthat itsMay 13 wage increase to the Wilburton employeescould not have been illegally motivated since it wasplanned long before it had any knowledged of the Union'sorganizing campaign. According to Plant Manager Harri-son and Industrial Relations Counsel Eriksen, the Respon-dent's first knowledge that the Union was attempting toorganize its employees was obtained on May 12, whenHarrison received Phillis' certified letter ofMay I1advising him of that fact. By that date, according toEriksen, the Respondent already had approved the rateincreases, but had not yet announced it to the employees.According to Enksen, before the Company commencedstaffing the plant, it was contemplated that except for sixor seven supervisors who would be "brought in from the6G C Exhs. 24 and 28rG C Exhs 25 and 268G C Exh 49The complaint also alleges that Harrison's May 13 speech furtherviolated Sec 8(a)(1) of the Act because he therein threatened employeeswith discharge,plant closure or removal,and other reprisals for engaging inunion activities and/or if the Union succeeded in organizing the plant Thisaspect of the complaint and the record in respect thereto will be considered537outside," as many of the employees as possible would behired locally. Respondent therefore anticipated that mostof the employees hired to staff the plant would beunskilled, would have no industrial experience, and wouldrequire "an extensive period" of training during whichtheir productivity would be low. Accordingly, after makinga survey of the prevailing wage rates both in the local areaand the carpet industry, the Respondent assertedly set theinitialpay scales about "seven percent below the goingrates at that time." The starting rate thus set assertedly was$1.70 per hour with monthly reviews and merit increasesgranted more or less automatically as employees "learnedtheir jobs" and "increased their efficiency." 10 According toEriksen, these rates were intended by the Respondent to be"temporary," and it was planned that new increased rates"would be put into effect ... after six months." -On March 20, at a meeting in Dallas, Texas, attended byEnksen, George Eckhardt, Respondent's manager of plantoperations, andWilburton Plant Manager Harrison andPersonnelDirectorDowning, the latter recommended awage increase for the Wilburton employees and stated,inter aha,that they "had adapted to the work quite welland were doing an outstanding job." However, theRespondent took no action on Downing's recommenda-tion at that time. Subsequently, on April 13 in a letter toEckhardt,Eriksen recommended specific increases forcertain jobs at the Wilburton plant that "are on the lowside in relation to other job rates," and "a $.10 an houracross the board general increase for all jobs" at thatplant.[[Enksen's recommendation admittedly was notacted upon by the Respondent's headquarter officialsbeforeMay 8. According to Enksen, the wage increase wasthen approved and Plant Manager Harrison assertedly wasnotified that same day. However, the Wilburton employeesconcededly were not advised about the wage increase untilMay 13, the day after the receipt by Respondent of theMay 11 letter from Union Representative Phillis, and thenonly in conjunction with an antiunion speech.Iam persuaded, contrary to the Respondent's conten-tion, that the wage increase was granted and announcedfor the purpose of dissuading employees from joining oradhering to the Union and was "reasonably calculated tohave that effect." 12 My reasons for so concluding are asfollows:TheRespondent'soriginalwage rates created nodifficulty for it in attracting applicants for employment. InNovember 1969 when production first started at Wilburtonand the Respondent hired only 10 employees, it had 900applicants for jobs. By September 1970, the number ofapplications for employment by Respondent admittedlyhad increased to 3,000.When the wageincreasewasgranted in May 1970, the number of employees workingfor Respondent was only 122. It is thus obvious that a wageincreasewas not required by Respondent to attractinfraisHowever,many of thejobs obviouslypaid more than thebasic rate of$1 70 (see the attachment to RespExh. 5)Moreover,the Respondentoffered no testimonyor documents to support Eriksen'sconclusionarytestimonythatthe rateof S 1 70 per hour was 7 percentbelow the going ratesat that time.11Resp Exh 512N LR B v Exchange Parts Co,375 U.S 405.409 538DECISIONSOF NATIONALLABOR RELATIONS BOARDapplicants. Indeed, according to Plant Manager Harrison,Respondent's starting rate was not changed by the wageincrease and remained at $1.70 per hour. In the light of theobvious attractiveness of employment by Respondent, Iregard Eriksen's uncorroborated conclusionary testimony,that the wage rates initially set for the Wilburton plantwere 7 percent below those prevailing in the area, asunworthy of credence.13The rates paid by Respondent to its employees beforetheMay 13 wage increase announcement were not static.Under the Respondent's policy, each employee's perform-ancewas reviewed every month, and as his workprogressed satisfactorily, he was given a step wage increaseuntil he reached the maximum rate for his job classifica-tion.The record does not disclose how many such stepsexisted between the starting and maximum rates for thevarious classifications.However, since all but 29 of theRespondent's 122 employees on May 13 had worked for itless than 6 months, it may fairly be inferred that asubstantial majority of the employees had not yet reachedthe maximum rate for theirjob classification, and still werereceiving periodic wage increases. In any event, the recorddoes not disclose either that employees had requested awage increase or that the Respondent was experiencingany unusual turnover because of low wages. Obviously,therefore, the wage increase on May 13 could not havebeen motivated by employee dissatisfaction with the ratesthatwere being paid. Moreover, at the time the wageincrease was announced, the Wilburton plant admittedlywas "still an unprofitable operation."What then was the reason for this wage rate increasewhich had not been requested by the employees, which wasnot needed either to hire or retain employees, which wasgiven notwithstanding the operation of the plant at a loss,and which was announced by Respondent to its employeesin conjunction with an antiunion speech the day afterreceipt of a letter from the Union that the latter wasengaged in a campaign to organize the Company'semployees? The Respondent's only explanation is that theinitial low rates it had set were intended from the start tobe temporary and to be increased 6 months afterproduction commenced at Wilburton. I am unpersuadedeither that the rates initially set were low, or that theRespondent, in the face of operating at a loss, wouldannounce an increase in the rates without some morecompelling reason than that it had always so planned.The Respondent contends that since its first knowledgeof the organizing campaign was the receipt of Union'sletter on May 12,14 after the raise had been recommendedand approved-ergo-its conduct obviously could nothave been motivated by antiunion considerations. I do notbelieve that the Respondent's first knowledge of theUnion's organizing campaign was obtained after the wagerate increases had been recommended and approved. Asfound above, union literature was distributed to theWilburton plant by employee J. W. Aaron as far back asFebruary. There is no indication in the record either that13 See In 10,supra14Both Plant Manager Harrison and Industrial Relations CounselEnksen so testified15For example,witnesses at the hearing referred to Supervisor RowlandAaron acted clandestinely in such distribution or that heattempted to prevent the literature from coming to theattention of Respondent's supervisors. At that time, theCompany employed only 83 employees at Wilburton,many of whom enjoyed a first name and nickname -relationship with their supenors.15 Moreover, according toHarrison'sMay 13 speech, he admittedly was a frequentvisitor to the production areas of the plant, and wasaccessible to his employees. Under the circumstances,despite the absence of direct evidence, I am persuaded thatknowledge of the distribution of union literature in theplant undoubtedly then came to the attention of Respon-dent. No further organizational activities were pursued bythe Union until April when Phillis, a field representative,was assigned to the campaign, set up headquarters in theChiefMotel on Main Street, and began meeting withemployees in their homes and at the motel. In a town assmallasWilburton, such activity hardly could haveescaped the attention of both the Respondent's employeesand its officials.16 Starting with the latter part of April,Phillis commenced the distribution of union literature bymail to the homes of Respondent's employees, and on May1,employee Sauerbry passed around samples of unionliterature to employees in the finishing department in thepresence of Supervisor Rowland. On that occasion Row-land saw and read a union pamphlet which listed whatsupervisorscould not do during a union organizingcampaign.Iconclude from all the foregoing, contrary to thetestimony of Plant Manager Harrison and IndustrialRelationsCounsel Eriksen, that the Respondent at alltimes was cognizant of the Union's organizing campaign,and that the wage increase was recommended andapproved by the Respondent with knowledge of theUnion's activities.Iam further persuaded by the record that the wage rateincrease announced on May 13 was granted to employeesby Respondent to dissuade them from joining the Union.As found above, the wage increase had not been requestedby employees, it was not needed by the Respondent inorder to hire or retain employees, and at the time it wasgranted, the Respondent was operating at a loss. Moreover,the announcement of the rate increase was made inconjunction with an antiunion speech by Plant ManagerHarrison, during which he admittedly disparaged theUnion as Rubber Workers and therefore unfamiliar withthe carpet industry; he exhibited one of the Union'sauthorization cards and suggested that they not sign, or ifthey had, to consider requesting its return; and he warnedthat in the event of a strike, the Respondent would havethe right to continue to operate with hired replacementswho would not be displaced merely because a strikerwanted to return to his job.N.L.R.B. v. Exchange Parts Co., supra,teaches at 409that:The danger inherent in well-timed increases in benefitsisthe suggestion of a fist inside the velvet glove.as "Chuck" and to Department Foremen Gillette and Williams as "Dick"and "Ralph,"respectively16Angwe!! Curtain Company, Inc v N LR B,192 F 2d 899, 903 (C A 7). CONGOLEUM INDUSTRIES, INC.Employees are not likely to miss the inference that thesource of benefits now conferredis alsothe source fromwhich future benefits must flow and which may dry upif it is not obliged.In the light of that teaching, the lack of any plausibleexplanation for giving an unrequested and unnecessaryraise to relatively newly hired employees, many of whomstillwere receiving periodic step wage increases, and thetiming of the announcement of the wage increase inconjunction with an antiunion speech, I conclude that itwas motivated by antiunion considerations, and that theRespondent thereby engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.17D.The Respondent's No-solicitation andNo-distribution Rule1.The promulgation and maintenance of the ruleOn about May 19 or 20, while the Union was activelyengaged in soliciting signatures to authorization cards, theRespondent distributed to its employees an "EmployeeHandbook" containing "rules for the guidance of allemployees in the Wilburton plant." 18 On page 12 of saidhandbook, there appeared a list of "Rules of Conduct"whose violation would "result in disciplinary action[including] discharge if the violation merits it." Rule 36 ofthese rules proscribed "Unauthorized solicitation," whichwas defined on page 20 of the handbook under the headingof "Solicitations," as follows:Work time is for work. Although there are manycauses for which departmental or Plant wide collectionsmay seem to be justifiable, experience indicates thatundesirable consequences follow by way of interrup-tion to work and annoyance to employees Thereforethere will be no solicitation of membership, applica-tions, petitions, enrollments, or funds for the support ofclubs or organizations of any kind. . . . [Except whenapproved by the plant manager.]In order that there be no littering of Companypremises, the distribution of handbills, leaflets, adver-tisements or other printed matter will not be permittedby any person on Company property.On September 15, by an amendment to its charge in Case16-CA-4037, the Union alleged that the above-quoted no-solicitation and no-distribution rule impinged on employeerights and violated the Act. Thereupon, the Respondentceased distributing copies of the handbook to newemployees, and after consultation with counsel, it reprintedthe handbook on December 31, and revised the no-solicitation rule as follows:(a) In the first paragraph, by adding the words "duringworking hours" after the word "kind."5517CfSt Louis Car Division General Steel Industries, Inc,184 NLRB No18G C Exh 5(a)19WaltonManufacturing Company,126 NLRB 697, enfd 289 F 2d 177,180 (C A5), Stoddard-Quirk Manufacturing Co,138 NLRB 615,LexingtonMetal Products Co,166NLRB 878, FarahManufacturing Company,187NLRB No 8320LexingtonMetal Products Co, supra, Farah Manufacturing Company,supra539(b) In the second paragraph, by substituting the words"in work areas" for the words "on Company property."The complaintallegesinparagraph 7(b) that theRespondent violated Section 8(a)(1) of the Act by thepublication and distribution of theoriginal"antiunion no-solicitation and no-distribution of literature rule." In hisbrief, the General Counsel also contends that the rule asamended isstill "illegal" because it lacks "clarity" and iscapable of being interpreted to prohibit solicitation ofunionmembership during the Respondent's, not theemployees', working hours, and,in somedepartments, theRespondent'sworking hours are 24 hours a day. TheRespondent, on the other hand, contends that at most therule as originally worded is ambiguous, and that in thelight of the unionactivitiesengaged in by employees in theplant, itwas understood by both management andemployees to prohibit only solicitation "during workingtime." In any event, the Respondent contends that theRespondent has "fully remedied" the "ambiguity" byreplacing the rule with one more precisely worded, and bynotifying the employees of the change by letter.It is by now well established that a no-solicitation or ano-distribution rule, which prohibits union solicitation oncompany property by employees during their nonworkingtime,orwhich prohibits their distribution of unionliterature in nonworkingareasduring nonworktime, ispresumptively invalid,unlessthe employer can show thatspecial circumstances make such a rule necessary for themaintenance of production or discipline.19 No contentionismade here of the existence of any such specialcircumstances.Contrary to the Respondent's contentionregarding its ambiguity, the original rule promulgated anddistributed by Respondent clearly was broad and prohibit-ed,without limitation as totime,allsolicitationofmemberships "of any kind." It thereby obviously pro-scribed,interaka,the solicitation of union membership inthe plant during employees' nonworkingtime.Moreover,the rule also clearly prohibited without limitation thedistribution of all leaflets and other printed matter "onCompany property," and thereby forbade the distributionby employees of union literature during nonworking timein nonworking areas of the plant. Since the rule, thus, waspresumptively invalid, theGeneralCounselwas notrequired to show either that the rule was illegallymotivated, discriminatorily enforced, or indeed enforced atall.20Accordingly, I find that by promulgating theaforedescribed rule on or about May 19, and bymaintain-ing it in effect until December 31, the Respondentinterfered with, restrained, and coerced employees in thefree exercise of rights guaranteed by the Act, and therebyviolated Section 8(a)(1) of the Act.2121The factthat someemployees,notwithstanding the rule,may havesolicited union membershipsor distributedunion literature in the plant doesnot establish that the rule was understoodby such employeesto permit theconduct in which theyengaged In the light of the rule'sexpressproscriptionsagainst solicitation"of anykind" and distribution of literature"by any person on Company property,"other employeesmay have beendeterredfrom engagingin such conduct The coerciveeffect of the rule mustbe tested not by its actualeffect,but by its tendencyto inhibit the freeexerciseof employee rights under the Act 540DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The enforcement of the ruleFor the purpose of the discussion above, I assumed thattheno-solicitationand no-distribution rule was notenforced by the Respondent. There is, however, uncontro-verted testimony that such was not always the case.On September 3, employee Barbara Colbert wore asweatshirt in the plant on which appeared the letters"URW UNION." She was then told by Jack Wilcox, hersupervisor, to come to his desk, and there was informedthat "it was against the rules to wear a union shirt outthere."Wilcox read rule 36 to her from "the little rulebook." 22 In addition, according to the credited testimonyof employee Andy Charlie Bullard, he was told in June byhis supervisor, Larry Thrash, that supervisors had beeninstructed at a meeting that "they [Respondent] did notwant to see anyone carrying [union] cards in theirpockets," and if an employee carved such cards, he wouldbe "take[n] into the office."23I conclude that by the foregoing conduct in implementa-tion of its invalid rule 36, the Respondent further violatedSection 8(a)(1) of the Act.As noted above, the Respondent contends that since itamended the rule on December 31, and then notified itsemployees by letter that the rule had been "changed tobring the wording in line with our practice," 24 it has "fullyremedied any problem created by the ambiguity" of itsoriginal rule.On the other hand, the General Counselcontends that the rule as amended lacks clarity and thatthe added words "during working hours" are capable ofinterpretation to apply to the working hours of the plant,and thus prohibit union solicitation, etc., during employ-ees' nonworking time.It has beenjudicially stated that:... the risk of ambiguity of the rule must be heldagainst the promulgator of the rule rather than againstthe employees who are supposed to abide by it.25However, in this case, in the light of the record evidencethatnotwithstanding the original invalid rule, unionsolicitationand distribution of union literature wasconducted by employees in the plant with no resultingdisciplinary action by Respondent, I am persuaded that therule as amended is sufficiently clear to permit employees tounderstand that the prohibitions against solicitation anddistribution of literature apply only to their working time,and not to breaktime or other nonworking periods.However, since the amendment does not either render thecausemoot, or exculpate the Respondent for its priorunlawful conduct,26 I will recommend an appropriateorder enjoining future such conduct by Respondent.E.Additional Interference, Restraint, and Coercion1.Harrison'sMay 13 speechAccording to paragraphs 7(f), (g), and (h) of thecomplaint herein, the Respondent allegedly further violat-22The quotes above are from Colbert's credited testimony Wilcox wasnot called by Respondent to testify23Thrash testified that he "may have had a conversation" with Bullard,but when asked whether he said anything to Bullard about carrying unioncards in his pocket, Thrash replied, "Not that I can remember " I do noted the Act by threats to discharge or to deny employmentto persons "who supported the Union," "to discharge andpermanently replace all employees who went on strike,""to close the plant," "to cease operations," and "to movethe plant away from Wilburton" if the Union succeeded inattaining recognition.According to the complaint suchthreats were made,inter alia,by Harrison in his May 13speech to employees.Of the 70 to 80 employees who heard the speech, only 2employees testified about what Harrison assertedly said.Employee George Sauerbry testified that Harrison told theemployees that "we could get our [union authorization]cards back, if we wanted to, to ask for them." Sauerbry'sonly other testimony about the speech was that Harrisonsaid:They [the Company] didn't want any trouble, anystrikes and violence, and all this kind of stuff, in town,and that they were trying to stay away from anythingof this sort.Employee Tom Cates corroborated Sauerbry's testimonythatHarrison told employees that if they had signed aunion card, they could ask for its return. Cates furthertestified thatHarrison said "we were not ready for aunion," and that "the plant could be closed down if theUnion went in." On cross-examination, however, Catestestified that in regard to shutting down the plant, Harrisonsaid:... this plant here hadn't been here long enough tomake a profit, and that they could shut it down at anytime, if it wasn't showing a profit.Later, when asked to explain the apparent inconsistencybetween his above-quoted testimony on direct and that oncross-examination, Cates then testified that Harrison said:... if they [the Company] didn't show a profit therethey could shut down at any time. That we [theCompany] did not have to honor a strike.Harrison denied that he said either in words or substancethat the Respondent might or could close the plant down ifitremained unprofitable, and I regard his unequivocaltestimony in this regard as more reliable than Cates'vacillations as to what Harrison said. Clearly, there wasnothing in Sauerbry's testimony to support the allegationsthat Harrison's May 13 speech threatened employees withthe various reprisals alleged in the complaint. Accordingly,I conclude that the General Counsel has failed to establishthe allegations of paragraphs 7(f), (g), and (h) insofar asthey are based on Harrison's May 13 speech.2.By Supervisor John KerkesStarting withMay 26, the Union commenced holdingperiodicmeetings of Respondent's employees. Generallythesemeetings were conducted in a hall rented from theAmerican Legion located on a paved alley or street inWilburton parallel with and one-half block north of MainStreet.However, when the hall was not available, theregard thisresponse as a denial of Bullard'saffirmative testimony.24G C. Exh. 5(c)25N.LR B. v. Harold Miller,et al.,341F.2d 870, 874 (C A2);FarahManufacturing Company, supra26N.LR B v Mexia Textile Mills, Inc.,339U.S. 563, 567-568. CONGOLEUMINDUSTRIES,INC.541Union conducted its meetings at its headquarters in theChief Motel.27a.On August 6, employee John Dunlap attended a 4:30p.m. meeting of the Union at the legion hall, and whilethere, he saw Supervisor Kerkes driving east on MainStreet and looking to his left towards the hall. The nextevening, Dunlap attended a union meeting at the ChiefMotel on Main Street. On August 8, while at work, Kerkesasked Dunlap if he "got enrolled at the Chief Motel?"Dunlap replied that he had signed a union card. Kerkesthen asked Dunlap, "how come I was for the Union?"Dunlap answered, for "better wages," "more benefits," andtomake the plant "a better place to work." Kerkes thensaid that the Company might not finish the addition to theplant (which then was under construction) if the Union"got in." 28b.On August 26 at about 4:30 p.m., employee LarryDon Dellinger went to a union meeting at the legion hallaccompanied by employees Dunlap and Cloud. As theygot out of their car, they observed Supervisor Kerkesdriving downMain Street looking "our way" and he"seemed to have slowed down a little bit."The complaint alleges,inter aha,that Kerkes' conduct indriving down Main Street on several occasions when aunion meeting was scheduled to take place at the AmericanLegion hall, and in then looking toward the hall,constituted surveillance of the "unionmeetings andactivitiesof"Respondent's employees. I regard thetestimony as insufficient to establish such surveillance.Main Street is the principal artery of traffic in the smalltown of Wilburton. The presence of a supervisor drivingalong Main Street at a time when a union meeting wasbeing held obviously does not establish that the supervisorwas there for the purpose of snooping. Moreover, sincelooking to the right and left at street intersections is equallycompatible with safe driving, the fact that Kerkes appearedto be looking towards the legion hall, one-half block away,does not establish that Kerkes was engaged in surveillanceof the union meeting. However, Kerkes' interrogation ofDunlap as to whether he had signed a union card at theChief Motel the previous evening and his query as to whyDunlap was for the Union, clearly was coercive interroga-tion,and in addition, it quite obviously conveyed theimpression to Dunlap that attendance by employees atunion meetings was subject to surveillance by the Respon-dent.Moreover, Kerkes' threat that the Respondent mightnot complete its plant addition if the Union "got in" alsowas coercive. I therefore find that in these respects, theRespondent engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act.c.On June 23, the Union sent a circular letter toRespondent's employees wherein it discussed the Respon-dent's discharge of an unnamed employee on June 17,27To accomodate employees, the meetings were conducted in shifts at2 30, 4.30, and 7pinAccording to the uncontradicted and credited testimony of nonemployeeCecil Bullard, the commander of the local post of the American Legion,Respondent's personnel manager, Gerald Downing, accused Bullard oftrying to ruin him by renting the hall to the Union, and Bullard replied thatthe hall was available for rental to anyone, including the Respondent SincetheGeneral Counsel specifically disclaimed reliance on this conduct asviolative of the Act, I will make no findings in this regardbecause he assertedly had complained that he wanted "hisacting Supervisor The Fix-It-Man to quit cursing him and 'trying to strong arm him" while was trying to work.29 Onabout June 25, when employee W. George Sauerbryarrived at the plant to work on the second shift, SupervisorKerkes met him at the shelves where employees store theirlunch sacks and instructed Sauerbry to go to the office"right away." Sauerbry complied and Kerkes then accusedhim of writing the Union's letter of June 23 about him.Sauerbry denied having done so. Kerkes "got pretty mad,"and Sauerbry "got a little bit mad, too." While thisargument was in progress, Personnel Manager Downing,PlantManager Harrison, and Ralph M. Williams, thegeneral foreman of the finishing department, entered theoffice,and Harrison suggested to Sauerbry that futureunion literature should avoid making personal attacks onsupervisors.While Harrison was talking to Sauerbry,Kerkes came out of the office, looked through several ofthe lunch sacks on the storage shelves, located Sauerbry's,examined its contents, and returned the sack to the shelf.Kerkes then went back to the office and accused Sauerbryof bringing some of the derogatory letters to the plant fordistribution. Sauerbry denied doing so, and to prove hisstatement, he went to the storage shelf, took his lunch sack,returned to the office, and showed Kerkes its contents. Atsome point during the argument between Kerkes andSauerbry, Kerkes said that "he would take care" of "thenext one who brought stuff like that in." 30In respect to the above-described incident, I make thefollowing findings:Kerkes' examination of the lunch sacks of employees inthe presence of employee Ott clearly constitutedsurveil-lancewhich had a tendency to deter employees fromcarrying union literature into the plant in their lunch sacksor pails. In addition, Kerkes' interrogation of Sauerbryregarding the latter's connection with the Union's letter ofJune 23, clearly was coercive, and his accusation thatSauerbry's lunch sack contained additional copies of theletter for distribution in the plant, also conveyed theimpression that Sauerbry's union activities had been thesubject of surveillance by Respondent. Finally, Kerkes'threat that "he would take care" of "the next one whobrought stuff like that in," clearly constituted coercion ofemployees in the exercise of their rights under the Act. Inall these respects, I conclude that the Respondent, throughKerkes, engaged in further violations of Section 8(a)(1).d.On July 30, employee Bruce W. Ott attended ameeting at the American Legion hall. On the followingday, Supervisor Kerkes approached Ott at his work stationin the plant and said, "How did things go last night?" AtfirstOtt thought that Kerkes was referring to the orchestrapractice in which he engaged every Thursday night, butKerkes quickly disabused him of that notion by adding,28Thefindings above are based on Dunlap'suncontroverted andcredited testimony.Kerkes was not calledby theRespondentto testify.29Resp Exh 230Thefindings above are based on the credited testimonyof Sauerbryand employeeBruce W Ott,who observedKerkes goingthrough the lunchsacks on the storageshelvesPlantManager Harrison testified about thisincident, but his versionwas not materially differentfrom Sauerbry's, whichI credit As previously noted,Kerkes did not testify at all. 542DECISIONS OF NATIONALLABOR RELATIONS BOARD"Have they quit telling you the lies and started telling thetruth?"Realizing then that Kerkes was referring to hisattendance at the union meeting, Ott replied that "hedidn't feel they[the Union]was (sic)tellingme any lies. Ifelt they were right."In respect to this incident,it is clear and I find thatKerkes' interrogation of Ott as to how things went at themeeting which Ott had attended the previous evening, andas to whether the Union was still telling lies, clearly soughtto elicit from Ott, and it did,whether Ott favored theUnion.Moreover,italso clearly conveyed to Ott theimpression that attendance at union meetings was subjectto surveillance by Respondent.In both said respects,Kerkes' conduct was coercive of employees'rights undertheAct, and thereby the Respondent further violatedSection 8(a)(1) thereof.e.According to the uncontradicted and creditedtestimony of employees Billy Don Cloud and JohnDunlap, about a month before the hearing in this case,Supervisor Kerkes said in their presence that"ifanybody..said anything against him [at the hearing]that wasn'ttrue that he would whip them." I regard this threat as afurther violation of the Act for the following reasons:The determination of the truth at a Board hearing is theexclusive province of the Trial Examiner,subject to reviewby the Board and the courts of appeals.Kerkes' threat ineffect conveyed to employees that he would be the arbiteras to whether they testified to the truth about him, and thattheywould be subject to physical retaliation if theirtestimony did not meethisconcept of the truth. Such athreat clearly had a tendency to inhibit employees bothfrom testifying freely about Kerkes,and from testifyingabout him at all. Thus, the threat not only was,coercive ofemployee rights,but it also constituted interference withthe Board's hearing processes3.Additional interrogation of employeesOn about August 23, while employee Barbara Colbertwas at work at her mending machine,and employeeWanda Parish was inspecting,Supervisor JackWilcoxcame by, "took a union paper" out of Parish's purse, andread it.Wilcox then asked Parish where she got the paperand Parish replied,"Barbara gave it to me." 31 I regard theremoval of union literature from Parish's purse,and itsperusal by Wilcox, as coercive and unlawful surveillance ofthe union activities of Respondent's employees.I likewiseregard the questioning of Parish about the identity of thedistributor of the union leaflet as coercive interrogation. Iconclude that in both respects, Respondent furtherviolated Section 8(a)(1) of the Act.4.Additional alleged surveillanceA number of employees testified that while in town ondiverse dates, they observed various officials and supervi-sorsof the Respondent driving in automobiles in thevicinity of the legion hall and the Chief Motel while unionmeetings were in progress. The complaint alleges that bysuch conduct, Respondent engaged in unlawful surveil-lance of its employees'union activities and gave theimpression of such surveillance.Iregard the testimony asinsufficient to establish either such violation.Briefly, thetestimony regarding the alleged surveillance was asfollows:a.On August 26 at about 7 p.m, George Sauerbry, aformer employee of Respondent,observed the car ofSupervisor Richard Gillette driving west down the alley onwhich the legion hall is located,turning left(south) toMain Street,and then right on Main Street.As the carpassed the hall where a union meeting was in progress,Gillette turned in his seat towards the hall "to see who wasstanding there." Gillette credibly and plausibly explainedthat on the night in question,he was on his way home fromtown,and that his route home took him past the legionhall.Gillette frankly admitted that he noticed "a fewpeople standing over there on the lot," but he crediblyasserted that he"didn'treally think anything about it atthe time, and proceeded on."bSauerbry further testified that after the meetingended that night at about 8:30 p.m., he and Bob G. Long,the Union's representative,were getting gasoline at a Gulfstation on Main Street near the Chief Motel,when theyobserved Supervisor Elgin(Pete)Wright driving a cararound the block where the Chief Motel is located.c.Employee George Welsh testified that earlier thatday at about 4:30 p m.,he "believes"he saw a carcontaining SupervisorsWright and Gillette drive by theChiefMotel on Main Street heading west,and a fewminutes later,he saw the same car pass the motel goingeast.Wright plausibly and credibly testified that he had nospecific recollection of his driving routes on August 26. Hefrankly admitted that on occasions,he was driven by theChief Motel and observed"people,"including employees,standing out in front of the motel.However, he deniedknowingly passing any place where a union meeting wasbeing conducted for the purpose of snooping.d.Several employees testified that on July 22 at about4:30 p.m., they saw Plant Manager Harrison and PersonnelManager Downing together in a car which drove by thelegion hall while a union meeting was in progress.Harrisoncredibly testified, however, that on the date and time inquestion, he and Downing had business in the office ofRespondent's counsel,Russell, and that the latter's backentrance and parking lot are on the same alley as the legionhall.Harrison frankly admitted that on that date, he andDowning passed the legion hall while going to and comingfrom Russell's office.e.Another employee, Barbara Colbert,assertedly sawHarrison and Downing drive "near" the legion hall on July20 at about 1 p.m., while a union meeting allegedly wasbeing conducted there.However,as previously noted, theUnion does not conduct meetings at the time(1p.m.)Colbert saw Harrison and Downing.Moreover,Colbertapparently also was mistaken as to the date of thisincident,for as Harrison credibly testified,itwas July 22when he and Downing drove to town at about the timeColbert saw them, and on this occasion,they had lunch in31The findings above are based on Colbert's uncontradicted andcredited testimonyWilcox was not called by Respondent to testify CONGOLEUM INDUSTRIES, INC.a restaurant on Main Street, visited the post office on MainStreet, and then returned to the plant.f.Finally,two employees testified that they sawSupervisor Gary Bagwell parked between the Handy Stop,a grocery store on Main Street, and the Chief Motel, andthatBagwellwas looking towards the motel while ameeting of the Union was in progress However, employeeLarry Satterfield credibly testified that on the date andtime in question, Bagwell and he engaged in casualconversation for 5 or 10 minutes while Bagwell's wife wasusing "the pay phone" at the Handy Stop parking lot, andthat they all left "as soon as his [Bagwell's] wife got off thephone."As previously noted, Wilburton is a small town and itsprincipal thoroughfare, on which most of the town's storesare located, is Main Street. Since U-turns are not permittedon Main Street, in order to reverse the direction in whichan automobile is facing, it is necessary to turn off MainStreet, to traverse one of the alleys north or south of MainStreet which parallel it, and then return to Main Street andtravel in the direction opposite that previously faced Thelegion hall is located on the alley just north of Main Street,and the Chief Motel is right on Main Street. Under thecircumstances, it hardly can be regarded as unusual thatautomobiles, while in town, including those of Respon-dent's supervisors, would on occasion drive past the legionhall and the Chief Motel. Moreover, in view of the Union'sfrequentmeetings at these central locations, I am notpersuaded that the fact that supervisors drove past themeeting sites, or even that they looked in the direction ofthemeeting sites, establishes that they were engaged inunlawful surveillance of the Union's meetings. According-ly, I will recommend the dismissal of the complaint insofaras it is based on the alleged surveillance of union meetingsby supervisors who were driving by the legion hall and theChief Motel.325.Additional alleged threatsIn addition to the previously considered threats asserted-lymade by Plant Manager Harrison in his May 13 speechto employees and those made by Supervisor Kerkes asfound above, paragraphs 7(f), (g), and (h) of the complaintattribute similar threats to various other supervisors of theRespondent. There is no testimony to support any suchallegation in respect to either Tufting Department HeadElgin (Pete) Wright or Maintenance Foreman C. J. Davis,and I will recommend dismissal of the complaint insofar asitattributes such threats to them. The record in respect tothealleged threats of other supervisors will now beconsidered and determineda.On July 24, Personnel Manager Downing notifiedfour employees33 by letter of their discharge.34 Theidentically worded letters stated as follows:Iregret to have to advise that you have beendischarged from employment with this Company. It isobvious, I am sure, that this Plant cannot operate ifemployees merely, at their option, elect not to attendand perform their jobs as was the case with you last32West Point Manufacturing Company,142 NLRB 116113Andy Charlie Bullard, Buddy Croslin, Sherrill Gene Newsom, andW George Sauerbry543Thursday when you said you were afraid to come towork.As more fully described,infra,these four employees hadrefused to enter the plant to work on about July 23 becausetherewas a picket line in front of the Respondent'spremisesThe complaint alleges that by these letters, theRespondent threatened "to discharge and permanentlyreplace all employees who went on strike." I can perceiveno such threat, either explicit or implied, in these letters,and I therefore will recommend dismissal of the complaintinsofar as it is based thereon.b.On September 16, Inspection Department HeadRichard Gillette issued a written reprimand to employeeLarry Ingle for taking an additional break of 5 to 10minutes from his job on two separate occasions. AccordingtoGillette's uncontroverted and credited testimony, it wasIngle's responsibility, after taking his regular breaks inwork, to relieve Ray Carmony, another employee whoworked on the oven, while Carmony took his break.Gillette testified that on 2 successive days he observed thatafterCarmony returned from his break, Ingle made asecond visit to the restroom and water fountain; that whenhe "first noticed this," he orally warned Ingle that he was"taking advantage of the situation," and "that it was notright," and that when the same thing happened on "thefollowing day," he issued the written reprimand.35 Ingleadmitted that he "sometimes," "occasionally," visited therestroom and water fountain for a second time afterCarmony returned from his breaks Ingle's testimonyimplied, however, that the issuance of the written repri-mand to him for so doing constituted disparate treatment,which was motivated by antiunion considerations, becauseitoccurred shortly after he started to wear a unionsweatshirt in the plant, and because, as far as he knew,other employees who committed similar offenses were notreprimandedThe complaint (paragraph 7(f)) alleges that by thisreprimand, the Respondent threatened "to deny employ-ment and to discriminate against employees who supportedthe Union " I regard the evidence insufficient to establishthe alleged violation. In the light of Ingle's admission thathe "occasionally," "sometimes," takes a second breakperiod 10 to 15 minutes after his regular one, the issuanceof a reprimand clearly was warranted. The burden ofproving that the reprimand to Ingle represented disparatetreatment or discrimination wag on the General CounselThe only testimony in this regard was Ingle's However,Ingle was not shown to possess knowledge as to whetherthe Respondent had or had not issued like reprimands forsimilar offenses, and therefore, his testimony that "as far ashe knew," no such reprimands issued, is insufficient toestablish disparate treatment or discrimination. According-ly,Iwill recommend dismissal of this allegation of thecomplaint insofar as it is based on the issuance of areprimand to Ingle.c.On September 4, Plant Manager Harrison assembledtheWilburton employees in groups of 20 to 25 people anddelivered an address to each of five such groups of34The discharge of these employeesisalleged inthe complaint asviolations of Sec 8(a)(l) and (3) of the Act, and will be considered,infra11 See G C Exh 17 544DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees. On each occasion, Harrison was accompaniedby PersonnelManager Downing who, according toHarrison,made "a few introductory remarks" Beforemaking these speeches, Harrison, with the assistance ofRespondent's Industrial Relations Counsel Eriksen, hadprepared an outline of the address he intended to make,36and had familiarized himself with its contents, but he didnot read from it when he spoke to the employees.According to Harrison, he gave "the same speech fivetimes," and there were some questions from employeeswhich he answered.The complaint alleges that Harrison's speeches onSeptember 4 threatened union supporters with dischargeand denial of employment, threatened discharge andpermanent replacement of all strikers, and threatened plantclosureand removal from Wilburton if the Unionsucceeded. Out of the 100 to 125 employees who heardHarrison's September 4 addresses, only 1, Keith Albright,testified for the General Counsel regarding it. A carefulexamination of Albright's testimony discloses no referenceto any threats of any kind by Harrison in his September 4addresses.Moreover, I can perceive no support for thesecomplaint allegations either in Harrison's outline of thespeech, nor in his testimony regarding it which I credit.Accordingly, I will recommend dismissal of these allega-tionsof the complaint insofar as they are based onHarrison's September 4 addresses.F.TheDischargeof J.W. AaronJ.W. Aaron was hired by the Respondent on Novem-ber 10, 1969, when the Wilburton plant first commencedoperations.He was assigned to work in the finishingdepartment which then had six employees who workedunder the supervision of Ralph Williams, the departmenthead. In late January or early February 1970, JerryDavidson, a pipefitting employee of one of the contractorswho was building an addition to the plant, gave Aaronsome union literature which Aaron distributed in the planta day or two later to some of the other hands, and thendiscussed the Union with them.At that time (February), the number of employees in thefinishing department had increased to about 17 to 20.According to Aaron's uncontroverted and credited testi-mony, these employees were so busy that unlike employeesin other departments, they were unable to take their breaksat regular times, and "sometimes it might be two or threeo'clock before you would get to go to dinner."37 Inaddition, the employees in the finishing department wereworking as many as 14 hours a day. These conditionsprovoked dissatisfaction by "just about every one of them[themen in the department]." Thus, Aaron credibly36Resp Exh 931By dinner, Aaron referred to the meal generally known aslunch inmost areas38Except for the last sentence which contains quotes from Williams'testimony, the findings above are based on Aaron's credited testimonyasAaron frankly testified that not all the employeeswanted a secondshift,and that three, including John Kerkes and Larry Thrash, who laterbecame supervisors, were opposed and "laughed"at himwhen he suggesteda second shift to reduce their working hours to 8 a day40According to W George Sauerbry, the employee who first made thissuggestionwas Roger Taylor who quit Respondent's employ a few daystestified, "They was (sic) tired of it. They was wanting (sic)to start a second shift. They were tired of never getting thebreaks like they was (sic) supposed to." However, despitethe complaints, Williams told the employees "that the salespicture at the present time did not justify a second shift... and that we were going to have to work like we wereworking ...."38On about February 24, after discussing with otheremployees whether they wanted Respondent to add asecond shift, and having thus obtained general agreementthat this would be desirable, Aaron spoke to Williams atabout 4 or 4:30 p.m., and said, "Some of us is wanting (sic)to know when you are going to start the second shift."39Williams replied "that he would just have to see. If hestarted a second shift now some of the other men wouldquit."Aaron then went back to the department andreported to the employees who were working in the areawhat Williams had said. One of the employees declared,"Well, what we ought to do, we ought to just walk out." 40Aaron admittedly responded, "Yeah, I agree. We ought tojust walk out is what we ought to do." Another employeesaid, "Let's go," and Aaron repeated, "Let's go." Nobodyleft,however, and Aaron then suggested, "The best thingfor us to do, really, is not even-we wouldn't do no (sic)good to walk out tonight, Ralph [Williams] not even beinghere.41 The best thing to do is we'll get together, [and] talkto him in the morning." The employees agreed to thisprocedure, and that Aaron and employee Jerry Andrewswould act as spokesmen for the group.42 However, on thefollowing day, Aaron was sick and did not report for work,and consequently, "nobodywent in" to present theemployees' request to Williams.When Aaron returned to work the next day, his timecardwas not in the rack, and he was told by Williams in thelatter's office, "J.W., I'm going to have to let you go."Aaron asked "why," and Williams said that two men hadreported that "I [Aaron] liked to have caused a walkout,and he [Williams] couldn't have that." Williams also said,"he hated to do it," that he "had plans" for Aaron, andthat perhaps at a later date when a second shift wasoperating, Aaron might come back to work.Aaronmade several attempts thereafter to obtainreinstatement, including speaking to PlantManagerHarrison and Personnel Manager Downing. However, allofAaron's efforts were to no avail for eventually hereceived a letter signed by Downing dated June 26, whichstated: 43After consideration of your application for employ-ment,we do not feel we will be able to offeremployment to you at this time.The complaint (paras. 8, 9, and 10) alleges that Aaronwas discharged by Respondent because he "engaged inlaterAaron's testimony in this regard was that "somebody," or "some ofthem," made this statement41Williams had bythen gonefor the day42The findings above are based on Aaron's testimony which I credit,inter aba,because I regard him and it as both frank and honest SupervisorThrash, the only witness to this incident whom the Respondent called,testified thatAaron requested him to "shut the machine down and gohome " Aaron,however, testified that he asked Thrash whether "if the menwalked out, would he shut down and go with us" I regard Aaron'stestimony as more reliable43G C. Exh 16(a) CONGOLEUMINDUSTRIES,INC.545concerted activities for the purposes of collective bargain-ingormutual aid or protection," and that therebyRespondent violated Section 8(a)(1) of the Act.The Respondent contends that "Aaron was properlydischarged for attempting to instigate [an] unprotectedactivity-a refusal to work overtime." The foreman'sreport of payroll change, signed by Williams and PlantManager Harrison,44 states that Aaron was discharged onFebruary 26 at 8 a.m. because:After general foreman left on 2-25-70 at 5 p.m. J. W.attempted to shut dept down while trying to enticeother employees to walk out because dept. wasoperating more than 8 firs per day.45As found above, the suggestion to the employees thatthey walk out to protest the excessive hours of employmentdid not originate with Aaron, but he nevertheless initiallyregarded it with favor and joined in the statement firstmade by other employees, "Let's go." However, as furtherfound above, it was Aaron who later suggested that insteadof walking out, the best procedure for the employees wouldbe to "get together" the following morning and concertedlypresent to Williams a request for the institution of a secondshift to reduce the excessive overtime. Finally, as foundabove, it was Aaron's later suggestion which the affectedemployees of the finishing department adopted. In the lightof those findings, it follows that Williamswas in error inhis belief that Aaron had "instigate[d]" the attempt to"shut [the] dept down."46However, evenassumingthat Respondent was correct initsbelief that Aaron was responsible for the attempt tostrike on February 24, I find, for the reasons set forthbelow, that his conduct in so doing was an activityprotected by the Act, and that, therefore, his discharge forengaging in that activity violated Section 8(a)(1) of the Act.Employees may protest and seek to change any term orcondition of their employment and their ultimate weaponto achieve a desired change is a strike or concerted workstoppage. A strike or concerted work stoppage by employ-ees isprotected under Sections 7 and 13 of the Act, unlessitisfor an improper objective or is conducted in anunlawful manner.47The Board and the courts have had occasion to considerwhether or not strikes to bring about a reduction in thehours of employment constitute an activity protected bytheAct. Such strikes are, perhaps, the only ones whereemployees can achieve their goal by the simple act ofwalking off the job when they have worked the number ofhours they want to put in. The cases therefore hold thatalthough a strike for this objective is no different than onefor any other term or condition of employment, "employ-eeswho choose to withhold their services because ofdispute over scheduled hours may properly be required todo so by striking unequivocally."48 Accordingly, the caseshold that employees who plan and/or engage in recurring44G C Exh 16(a)45This accordswith the testimony of Department Head Williams as tohis reasonfor firing Aaron46CfN L R B v BurnupandSims,Inc,379 U S 2I47For example,sitdown strikes,slowdowns,recurrent strikes, wildcatstrikes, and strikes in violation of a contract generally are unprotected48FirstNationalBank of Omaha v N L R B,413 F 2d 921, 924 (C A 8)49CG Conn,Limited vN L.R B,108 F.2d 390 (C A7),Mt Clemenswork stoppages and thereby substitute their own scheduleof hours for that imposed by their employer, engage in anunprotected activity for which they may be discharged ordisciplined.49 In each of these cases,the Board, or thecourt, held that since the employees intended to continueto work their regular hours, but refused to work overtime,they had not unequivocally assumed the status of strikersand thus their conduct was not protected by the Act. Onthe other hand,however,when the strike is not partial,intermittent, or recurrent,it isprotected by the Act, and,therefore, the discharge of employees (who have not beenpermanently replaced while on strike) for engaging in sucha strike violates the Act.50 In this regard, the court inFirstNationalsaid at 925:We recognize the difficulty of drawing a linebetween protected and unprotected activity in suchsituations.The task is even more difficult when thewalkout occurs at or near the end of a regular day, andthe employees return to work the next morning. Theline is one which must nevertheless be drawn.Employ-ees have the same right to engage in concerted activityto bring abouta change in overtimepolicy as they doto bring about a change in wages or other workingconditions. They have as much right to strike on thisissue as any other, and they are not required to institutethe strike at any particular time of the day or tQmaintain it for any particular period of time to beentitled to the protection of the Act. The test in eachcase is whether the employees have assumed the statusof strikers. They cannot continue to work the regularhours of employment and refuse to work overtime.There is no evidence that the work stoppage whichAaron attempted to instigate on February 24 by assertedlytelling employees to shut down and go home was intendedto be repeated the following evening. Since a single workstoppage of limited duration to protest excessive hours ofwork is a concerted activity protected by the Act unless itisshown that the employees intend by repeating thestoppages to substitute their own schedule of hours for thatof the employer,51 it follows,a fortiori,that the instigationof a single such work stoppage clearly also is so protected.Accordingly, I find that by discharging Aaron on February26 for attempting to instigate a single work stoppage inprotestagainst long working hours, the Respondentviolated Section 8(a)(1) of the Act.G.TheTerminationof Bullard,Croslin,Newsom,and SauerbryDuring the construction of the addition to the Respon-dent'sWilburton plant, there were several occasions whenpicketing by unions of Respondent's construction contrac-tors resulted in work interruptions.In July 1970,a separateconcrete entrance road to the plant was completed and theRespondent's employees were advised by notices posted onPottery Co,46 NLRB 714, modified and affd,147 F 2d 262(C.A. 6),ValleyCityFurniture Company,110 NLRB 1589,enfd.230 F.2d 947 (C A 6);Honolulu Rapid Transit Company, Limite4110 NLRB 1806,John SSwiftCompany,124 NLRB 394, 396.59FirstNational Bank of Omaha,171 NLRB No.152, enfd. 413 F 2d 921(CA 8)5iCf.First National Bank of Omaha v N LR B, supra 546DECISIONSOF NATIONALLABOR RELATIONS BOARDJuly 10 that "effective immediately" they were to use thenew concrete road, and that the old entrance road wasreserved "for the exclusive use" of the "constructionpeople." 52 The new road thus assigned to Respondent'semployees was variouslyestimatedto be from 30 to 50 feetfrom the old one.On July 22, when employees left the plant at the end ofthe first shift,there was a picket line at the entrance toRespondent's plant. That night, at a meeting of the Union,JerryDavidson, one of the construction workers who"were out there on strike," came to the Union's meetingand told employees who attended "what was going on "After the meeting, some of the employees were told by theUnion's representatives that anything they did in respect tothe picket line "we would have to do on our own, theycould not advise us- one way or the other "53On the morning of July 23, employees approaching theRespondent's plant to go to work were confronted with thefollowing spectacle: About 14 or 15 people were "standingat the gate" in the area between the concrete entrance roadand the construction entrance road to the plant; one manstanding between the two roads had a sign of the"Steelworkers" strapped to his back which said somethingabout "information picket," and that the picketing wasagainst the "Zimmer Machine" that was being assembledby "a bunch of Austrians"; there were two highway patrolcars, a sheriff's car, a deputy sheriff, and the sheriff, and "acar and a pickup parked right next to the road leading intothe plant." The entrance road to the plant admittedly "wasnot completely blocked" by the car and the pickup andaccess to the plant could be attained by driving "aroundhim." 54 Insofar as the record discloses, most of theRespondent's employees were not deterred by the picket-ing from entering the plant and reporting for work.However, four employees, W. George Sauerbry, AndyCharlie Bullard, Buddy Croslin, and Sherrill G Newsom,upon observing the picket line, turned their cars aroundand drove back to town where they later met and togetherwent to the Union's headquarters at the Chief Motel.55They then telephoned the plant, and, one by one, all fourin turn spoke to their foreman, Williams, and told him thatthere was a picket line up and that they did not want tocross it because they were afraid of later physical reprisalsby the pickets. Williams in reply told the four employeesthat there was no reason for fear, that the picket line wasnot across the employees' entrance road, that he neededtheir services, and that he regarded their reason for notreporting as "not a valid excuse " Williams offered to comedown the road and escort them safely into the plant52Resp Exh 851The quotes above are from the credited testimony of Sauerbry Therecord does not disclose what Davidson told the employees at the unionmeeting54The description of the picketing above is based on a composite of thecredited testimony of Sauerbry,Bullard,and Newsom55Three of these employees, Sauerbry, Bullard, and Croslin, weremembers of the Union's "committee " See G C Exh 6 The fourth,Newsom, although not a committee member,was known by the Respondentto be a union advocate,for on May 20 he had been reprimanded by hisforeman,Williams,and by Personnel Manager Downing for passing outunion literature and soliciting for the Union in the plant during workingtime56 In this regard,itmay be noted that on July 23, based on the affidavitof Plant Manager Harrison,Jerry Davidson,one of the pickets, was arrestedHowever, his offer was rejected by the four, assertedlybecause they were "afraid of what might happen sometimelater on." 56 Upon the conclusion of the telephone call,Williams reported thematter to PersonnelManagerDowning and recommended that "we should terminatethem [the four employees] because I had to have somebodyout there to operate that oven," and not have to depend onemployees who "were bust going to go and stay home anytimethey got ready."The next morning, July 24, there was no picket line at theplant, and Sauerbry, Bullard, Croslin, and Newsom wenttogether to the plant to work, but their timecards were notin the rack and they were told by Williams that they "weresuspended, pending further investigation."Williams alsorepeated that the strike and picketing the day before wereagainst the Zimmer Corporation, not the Respondent, andthat "the Company felt that if there was a picket inMcAlester, that we would not come to work and, therefore,we were suspended "57 So far as the record discloses, noinvestigation was conducted by Respondent On that sameday, July 24, Personnel Manager Downing signed and sentthe previously quoted identical letters to Sauerbry, Bullard,Croslin,andNewsom, which notified them of theirdischarge 58According to the Respondent's foreman'sreport of payroll changes, all four of these employees weredischarged "effective 7-27-70" at 8 a.m. because they"Refused to report for work."59 The Respondent admitted-ly hired no replacement for any of these four employeesprior to their discharge.As previously noted, the complaint in this case alleges,inter aka,that the Respondent discharged these employeesbecause of their membership and activities on behalf of theUnion and that it thereby violated Section 8(a)(3) of theAct. In respect to this allegation, the record clearlydiscloses that the four were known by the Respondent tobe active proponents of the Union and that the Companyopposed the representation of its employees by the Union.There is, however, no evidence that union considerationsplayed any part in the decision to discharge these fouremployees and none to show that the Respondentknowingly condoned a refusal by other employees to crossthe picket line on July 23.60 Accordingly, I find that theGeneral Counsel has failed to establish by the requiredpreponderance of the testimony that the discharge of thefour employees was motivated by their union membershipand/or activities, and I will recommend the dismissal ofthe complaint in this respect.However, the complaint,as amended, also alleges, andtheGeneral Counsel now contends, that the discharge ofand charged with the crime of "obstructing Public Road" by "placing hisbody and car" on "Road from Highway #2 to Congoleum Industries " SeeG C Exh 857McAlester is the nearest large town, about 30 miles west of WilburtonThe quotes above are from Sauerbry'suncontroverted and creditedtestimony58G C Exhs 9. 10, 1 I, and 1259TXExhs1,2, 3, and 460An attempt to show such disparate treatment was made by theGeneral Counsel through witness Bruce Ott, but his testimony disclosed thatthe Respondent had no knowledge that Ott's failure to work on July 23 wasbased on the picket line, and it further disclosed that the excuse he gave forbeing absent was investigated and verified by Respondent before Ott wasallowed to return to work CONGOLEUMINDUSTRIES, INCthese employees violated Section 8(a)(1) of the Act becauseitwas motivated by their protected concerted activity ofrefusing to cross the picket line at the Respondent'splant.61It is by now well settled that an employee who refrainsfrom crossing a picket line at his employer's place ofbusiness'has in effect plighted his troth with the strikershas thus become a striker himself. . . . [and] istherefore entitled to all the protections due under theNational Labor Relations Act to those strikers withwhom he has joined cause.62Moreover, the Board and the courts have held that thisprotection applies to employees who respect the picket lineof employees of another employer with whom the picketingunion has a dispute.63 In this regard the Board, inRedwingCarriers, supraat 1546, said:..employees engage in protected concerted activitywhen they respect a picket line established by otheremployees. Such activity is literally for "mutual aid orprotection," as well as to assist a labor organization,within the meaning of Section 7.The Respondent contends that the refusal of the fouremployees here involved to go to work on July 23 was not aprotected activity because the picketing was not conducted"on the roadways leading to the plant," and the employeesthus were not "required to cross a picket line in order to goto work. I regard this contention as a quibble and withoutmerit It cannot he gainsaid that the Respondent's plantwas being picketed, regardless of whether the picketsactually were on or between the roadways leading to theplant. I note, moreover, that contrary to the contentionnow made, Respondent's plant manager on July 23charged Jerry Davidson, one of the pickets, with obstruct-ing the road to the plant with his car and body TheRespondent cites no case to support this contention and Ireject it as devoid of meritThe Respondent further contends that since the refusalof the four employees to cross the picket line assertedlywas motivated by fear of reprisals from the pickets, theirconduct was not an activity protected by the Act In thisregard, the Respondent cites and relies onN.L R B v.Union Carbide Corporation,440 F 2d 54 (C A 4, January1971),where the court held that an employee's refusal tocross a picket line which is motivated by fear is not anactivity protected by Section 7 of the Act In this regard,the court said at 56'One who is afraid to cross a picket line by reason ofphysical fear makes no common cause, contributesSiSeefn1, supra61N L R B v Southern Greyhound Lines,426 F 2d 1299, 1301 (C A 5,1970), enfg 169 NLRB 627,NLRB v Di/co Laboratories, 427F 2d 170(C A 6, 1970),West Coast Casket Company, Inc,97 NLRB 820, enfd 205F 2d 902, 905 (C A9),N L R B v John S SwiftCo, 277 F 2d 641 (C A 7)63Wheeling Electric Company,182 NLRB No 33,Nuodex Division ofTennecoChemicals,Inc,176NLRB No79,OverniteTransportationCompany,154 NLRB 1271, 1274, enfdsub nom Truck Drivers and HelpersLocal No 728 v NLRB ,364 F 2d 682 (C A D C, 1966),The CooperThermometer Co,154 NLRB 502, 505 (1965),Redwing Carriers, Inc,137NLRB 1545, 1546-47 (1962), enfdsub nom Teamsters, Chauffeurs andHelpers Local Union No 79 v NLRB , 325F 2d 1011 (C A D C, 1963),cert denied 377 US 90564The Cooper Thermometer, supraat 504,Tenneco Chemicals, Inc, supra,547nothing to the mutual aid or protection and does notact on principle.However, contrary to the court's holding inUnion Carbide,the Board's decisions regard an employee's motive forhonoring a picket line as irrelevant.64 Thus, inCooperThermometer, supra,the Board said, at 504:. .the focal point of inquiry in determining whetheran employee's] refusal to cross the picket line toperform production work was a protected activity mustof course be the nature of the activity itself rather thanthe employee's motives for engaging in the activity.Accordingly, since I am required "to apply establishedBoard precedent which the Board or the Supreme Courthasnot reversed,"65 I regard as without merit theRespondent's contention that a refusal to cross a picketline is an unprotected activity when it is motivated byfear.66The Respondent finally contends that its discharge of thefour employees was "perfectly proper" because theirpresence in the plant was "critical to production," andbecause their absence "created a high possibility ofextensive loss because a carpeting would rot unless it wasdried properly " In this regard, the record discloses that thefour employees constituted half of the crew of eight whichoperated the drying oven, but that notwithstanding theabsence of the four on July 23, the Respondent was able tooperate the oven by temporarily transferring a singleemployee to the crew. Moreover, when the four reportedon July 23 and were not allowed to resume work, theRespondent had not hired a replacement for any of them,but it was able, nevertheless, to continue operating thedrying oven with the same crew as on July 23.67InOvernite Transportation Co, supra,the Board said at1274:..that if the protected right of employees is to haveany meaning at all, then the employer who wouldjustifya discharge on the basis of an overridingemployer interestmust present more than a mereshowing that someone else may have to do the work.That fact is inherent in every situation where employ-ees fall to perform a portion of their assigned tasks byrespecting a picket line. To accept it alone as conclusiveproof that their services were terminated solely topreserve efficient operation of the employer's businesswould be to render illusory any finding that theemployees engaged in protected concerted activity Itwould leave the refusal to cross a picket line withoutany protection at all. Clearly, what is required is thebalancing of two opposing rights, and it is only whenWheeling Electric Company,182 NLRB 218, see alsoN LR B v MontagBrothers, Inc,140 F 2d 730 (C A 5), where the court found that the refusalof two employees to cross a picket line was protected activity even thoughone employee admitted that her refusal was based on fear of physical harm,and the other because she had a relative who was a striker65Insurance Agents' InternationalUnion,AFL-CIO (The PrudentialInsurance Company of America),119 NLRB 768, 772, 77366 It may be noted in this regardthat sinceUnion Carbide,the sameCourt of Appeals for the Fourth Circuit enforced a Board order whichrequired thereinstatementof two employees who were dischargedbecausethey refused to do stnkers' work for "fear of reprisalby the strikers "Virginia Stage Lines, Inc v N L R B, 441F 2d 499 (C A 4, April 1971)67According to the Resp Exh 10, one new employee was hired onTuesday, July 28,as a replacementfor the fourdischargees 548DECISIONSOF NATIONALLABOR RELATIONS BOARDthe employer's business need to replace the employeesis such as clearly to outweigh the employee's right toengage in protected activity that an invasion of thestatutory right isjustified.The burden of proving the business justification for thedischarge of the four employees was on the Respondent 68Iconclude from all the foregoing that the Respondent hasnot proved that any substantial or legitimate businessconsiderations required the discharge of the four employ-eeswho refused to cross the picket line on July 23.Accordingly, I find that by terminating their employmentbecause they engagedin anactivity protected by Section 7of the Act, the Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.H The Suspension and Transfer of Vernon TubbsVernon Tubbs was employed by the Respondent as arollupman in the finishing department69 under theimmediate supervision of John Kerkes and Foreman RalphWilliams. On September 23, Tubbs was given a suspensionwithout pay by Respondent assertedly for "refusing tofollow the instructions of [his] shift leader."70 He wasreinstatedon September 27 to a job in the tuftingdepartment on the graveyard shift at a rate 5 cents an hourless than his previous rate, but after working 2 nights hebecame ill and was treated at the Veterans Hospital atLittleRock, Arkansas, for his "nerves." Tubbs returned tothe plant after about 5 weeks with a statement from a VAdoctor that he was "not capable" of working on thegraveyard shift, and he was assigned by Respondent to adaytime job in the maintenance department.Tubbs' testimony regarding the events which precipitat-ed his asserted discharge, suspension, and transfer wasconfused and difficult to understand. As I comprehend it,on September 23, near the end of the day shift, Depart-ment Head Williams came by the machine which rolls upcarpeting and asked Tubbs to increase the speed at whichthe machine was operating. A few minutes later, SupervisorKerkes told Tubbs to slow it down, and he admittedlyrefused to do so. Kerkes then "turned it down," and thenlaughed and made fun of Tubbs. The following morning,Tubbs and several of his coworkers who agreed that "theywas [sic] ready for a new boss," asked Kerkes to resign.71According to Tubbs, Kerkes "run [sic] and got RalphWilliams" who told Tubbs that he was fired. Tubbs thenwent to the personnel office, where he admittedly was toldby Personnel Manager Downing that Williams had noauthority to fire him, and that Downing wanted him "to goback to work out there." Tubbs replied that since he hadbeen fired by Williams, he would not go back until he got68N L R B v Fleetwood Trailer Co, Inc,389 U S 375, 378, and 380,N L R B v Great Dane Trailers,388 U S 26, 34.69Tubbs was hired by Respondent on March 21 and he signed a unionauthorizationcard on May 1370G C Exh. 197iKerkes assertedly had promised earlier to do so if requested by themen "as a group."72Theletter(G C Exh 20) first stated "This is to confirm thearrangement for the transfer you requested"Tubbs hadrequested atransfer in August to a department which worked fewer hours than the 12 to16 hours per day which the finishing department then worked,but he hadheard nothing further about his request until he received Downing's letter"a letterstatingthat I am rehired," and he accordinglywent home. The next day, Tubbsreceived a message fromhis brother that Company Counsel Russell wanted to seehim. Tubbs accordingly visited Russell's ' office and wasasked "to go back to work right then, and just forget aboutit."Tubbs refused and againsaid,"I couldn't until I got aregistered letter from them . . .statingIwas hired back."According to Tubbs, the Respondentthensuccessively sent"a clerk" and "the guard" out to his house withmessagesthat he return to work, but he persistedin his insistence on"a registered letter" as a condition precedent to his return.Finally, on September 25, Personnel Manager Downingsent Tubbs a letter instructing him to report to work onSeptember 27 at midnight.72 As noted above, Tubbscomplied with this instruction.In respect to the incident which resulted in Tubbs'suspension and transfer,DepartmentHeadWilliamscredibly testified that after Kerkes reported to him thatTubbs refused to follow instructions, Williams spoke toTubbs, who heatedly claimed that Kerkes had embarrassedhim and that he would not work for Kerkes anymore.Williams "finally quieted him [Tubbs] down," and ob-tained his agreement "to take instructions from Johnny[Kerkes]." The next morning, however, Williams receivedanother complaint from Kerkes about Tubbs, and when hespoke to Tubbs, the latter said he could not get along with,and would not work for, Kerkes. Williams replied that hehad no other job for Tubbs if he would not work forKerkes, and he said, "Let's go to the Personnel Office, andlet's seewhat can be worked out." Tubbs asked, "Am Ifired?" and Williams said, "no." However, Tubbs insisted,"Oh yes you did, you just fired me." In any event, Tubbsaccompanied Williams to Downing's office and both triedto calm Tubbs down, and then Williams left.The complaint alleges and the General Counsel contendsthatTubbs was suspended by Respondent and laterreinstated to a "less desirable" shift and "more arduous"job, because of his union membership or concerted activityformutual aid or protection. So far as the record discloses,the only union activity on the part of Tubbs was to sign aunion authorization card. There is no evidence that theRespondent had any knowledge that Tubbs had signed aunion card.73 I therefore conclude that the GeneralCounsel has failed to establish that the changes in Tubbs'job effected on September 24 were motivated by his unionmembership.Moreover, in view of Williams' creditedtestimony, I am persuaded that Tubbs was suspended andtransferred because of his refusal to work for Kerkes andnot because of his asserted protected activity of requestingKerkes to resign. Accordingly, I will recommend dismissalof the complaint in this regard.73 In response to leading questions from the GeneralCounsel, Tubbstestified thaton the day Williams firedhim, Downinglater said that theCompany was "having too much troublewith the Union now," and so it"couldn't afford to fire [him and]would have to change it to a suspension "This was theonly referenceto the Union in Tubbs' accountof the incidentwhich led to his suspension and transfer Prior to the leading questions,Tubbs hadbeen askedby the TrialExaminer to state "the conversation youhad inMr Downing'soffice," "what he said, andwhat you said "and hisresponses contained no references whatsoever to the Union In view of mylack of regardfor the reliability of Tubbs'patently confused and sometimesself-contradictory testimony,Ido not credit his responsesto theGeneralCounsel's leading questions CONGOLEUMINDUSTRIES, INC.1.The Demand for Recognition and theRefusal to BargainAs previously noted, the Wilburton plant is a new one.During the period involved in this case, an addition to theplant was under construction and new machinery for thecontinuous printing and dyeing of carpeting was in theprocess of being installed. The Company's plans alsoincluded the expansion of its labor force to a total of 385by September 1971.74Between May 12 and August 26, 74 of the Respondent'sproduction and maintenance employees at the Wilburtonplant signed cards authorizing the Union to be theircollective-bargaining representative.75On August 27, bycertified letter, the Union notified the Respondent that itrepresented "a majority of the Production and Mainte-nance employees" at the Wilburton plant, and requestedRespondent to recognize it as "the exclusive bargainingrepresentative" of said employees. The letter also request-ed:... an opportunity to prove our majority in theabove specified unit by a check of signatures through adisinterested party, agreeable to both the Union andthe Company, who will not reveal the identity of thesignatures.76The letter was received by the Respondent on August 28.On that date, the Respondent admittedly had 121employees in its production and maintenance unit.77 Thatnumber did not include the five employees who, as foundabove, had been discharged in violation of the Act, andwhose reinstatement will be recommended herein. It alsodid not include card signer Tom Dale Cates, who then wason an extended leave of absence granted to him byPersonnelManager Dowing.78 It thus appears and I findthat at the time the Union demanded recognition, itrepresented a majority (74) of the employees in theproduction and maintenance unit which then consisted of127 employees.The Respondent admittedly received the Union's letteron Friday, August 28, but before it could reply, the Union,on August 31, delivered to a Board agent, who was inWilburton on other business, a copy of the charge in Case16-CA-4102, which the Union already had mailed to theBoard'sRegionalOffice, inFortWorth, Texas. TheRespondent did not reply to the Union's letter of August27. On October 23, by certified letter to the Respondent'scounsel, the Union charged that Counsel Walther had"illegally" questioned employees about their signatures to74When, as noted,infra,the Union demanded recognition on August 27,theRespondent's labor force was 121 At the time of the hearing in thiscase, the employee complement had increased to 20175The 74 cards included 5 signed respectively by JW Aaron, WGeorge Sauerbry, Andy Charlie Bullard, Sherrill G Newsom, and BuddyCroslin,who, as found above, had been discharged by Respondent inviolation of Sec 8(a)(I) of the Act, because they engaged in concertedactivities protected by the Act46G C Exh 1377G C Exh 1478The finding in respect to Cates' status is based on his uncontrovertedand credited testimonyDowning was not called by the Respondent totestify to the contrary, and the Company's records, according to PlantManager Harrison, admittedly did not disclose that Cates' employment hadbeen terminated79G C Exh 15549theUnion's authorization cards, and thus undoubtedlynow knew that the Union represented a majority of theWilburton employees. Therein, the Union offered toproduce the original cards for verification of the signaturesby Respondent's counsel and enclosed a list of theemployees who assertedly had signed union cards. Theletter concluded with a renewed demand that the Union berecognized as the collective-bargaining representative ofthe Wilburton Plant employees "now that there is no doubtas to our majority status."79 On October 28, Walther, inreply to the Union's letter of October 23, denied theaccusation of illegal questioning, admitted that he and hisassociate had interviewed employees, and stated that basedthereon he regarded the Union's claim of majority statuson August 27 or thereafter to be unsupported. Walthersuggested that if the Union "honestly" felt that itrepresented a majority it should file a petition with theBoard "so that the question can be resolved by a secretelection." 80However, the Union did not accept CounselWalther's suggestion, and neither it nor the Respondentfiled a petition with the Board to have the representationquestion determined.The complaint alleges that the Respondent violatedSection 8(a)(5) of the Act by its failure and refusal tobargain with the Union on and after the latter's demand ofAugust 27. The Respondent contends that its refusal tobargain with the Union at the time of the latter's demandwas justified because it did not have a "substantial andrepresentative complement of employees" at that time, andtherefore "there was not an appropriate unit for bargain-ing." The Respondent further contends that the nature ofthe unfair labor practices allegedly committed by it werenot such that would "tend to undermine the union majorityor impede the holding of a fair election." For reasonswhich follow, I conclude that a bargaining order is notrequired to remedy the unfair labor practices found hereinbecause, in my view, they were not such as would haveprecluded the holding of a fair election to determine theUnion's majority status, and that the Respondent's refusalto bargain with the Union did not violate Section 8(a)(5) oftheAct.81 In the light of those conclusions, I deem itunnecessary to determine whether or not the plannedexpansion of the unit justified the Respondent in ignoringtheUnion's demand for recognition and bargaining inAugust.82InN.L.R.B. v. Gissel PackingCo., 395 U.S. 575, theSupreme Court examined in depth the Board's use ofbargainingorders to remedy unfair labor practices.80Resp Exh3The letterstated,inter aba,that accordingto employeestatements,many of thecards were signed under "circumstances" which"would invalidate" them for useas the"basisfor anyrepresentative claim "At the hearing, however, notestimonywas adducedthat any of thesignaturesto the Union's 74 cardswere obtainedby misrepresentation orother improper means81LindenLumberDivision,Summer & Co,190NLRB No 11682The Respondent's briefintimates that it waspreventedfrom filing apetition for aBoard electionby the Union's refusal-to-bargaincharge whichwas filedbefore it had an opportunity to replyto theUnion's demand, bythe then pending chargeof additional unfair laborpractices in Case16-CA-4037, and by theBoard'sblockingchargepolicyHowever,regardless of whether such apetition,if filed,would later have beendismissedby the Regional Directorbecause of the blockingcharges, underSec 9(c)(1)(B) of the Act,theRespondentcouldhave petitioned for anelectionand the Union's chargesdid not prevent it fromso doin" 550DECISIONSOF NATIONALLABOR RELATIONS BOARDTherein the Courtheld,interaka,that the Board couldimpose a remedialorder to bargainin any case where itfound that:... the possibilityof erasing the effects of pastpractices and ofensuring a fair election(or a fair rerun)by the use of traditionalremedies,though present, isslightand that employeesentiment once expressedthrough cards would,on balance,be better protectedby a bargaining order . . . .[Id614-615.]In my opinion,the Respondent's violationshere did nothave such an impact on the employees that a fairrepresentationelection could not have been conducted. Ibase this conclusion on the facts, amongothers, that manyof the violationswere unrelatedto the Union's campaignand werenot motivated by antiunionconsiderations, atleast one such violationoccurredeven before organizationbegan in earnest,and the violationsdid not stopemployeesfrom subsequentlysigning theUnion's authorization cardsor prevent the Unionfrom thereafter acquiring suchsignatures from a substantialmajorityof the employees inthe unit.In this regard,the recorddiscloses as follows:1.Inpointofchronology,theRespondent'sfirstviolationwas thedischargeofAaron in February forallegedly instigatinga work stoppageto protest excessivelylongworking hours.This violationwas based, not onantiunion considerations,but on theRespondent's appar-ent beliefthat it had a rightto dischargeworkstoppageinstigators. It occurredbefore the Unionbegan solicitingauthorization cards anditprecededthedemand forrecognitionby about 6months.Clearly, thisviolationwould not have precludeda fair election within areasonable time afterthe Union's demand.2.TheRespondent's second unfairlaborpractice inchronologicalorderwas the wage increase of 10 cents perhour whichwas announced to the employeesby PlantManager Harrisonon May13 in conjunction with anantiunion speech.However, the wage increase did not stopthe employees from supporting the Union, since out of atotalof 74 employeeswho signed union cards, 8did so onMay 13, and 52 signedthereafter.Inmy view, thisviolationwould not have preventeda fair election inSeptember,3 months later.3.The nextunfairlaborpractice found was theRespondent'sexcessivelybroad no-solicitation and no-distribution rule which was promulgatedon May 19 inconjunctionwith theissuanceof the employee handbookto the employees in this new plant.There is no evidencethat the promulgation of the rule wasmotivated byantiunion considerations and none that it was disparatelyenforced.Notwithstanding the rule, union solicitation anddistribution of literature was conductedby employees inthe plantwithout resultingdisciplinaryaction.When theillegalityof the rule was called to the Respondent'sattention on September15by anamendment to theUnion'schargeinCase 16-CA-4037,theRespondentpromptly consultedcounsel andthenamended the ruleand eliminated the illegal provisions.Under all theforegoing circumstances,it ismy view thatthis violationwould not haveprevented the holding of a fair election.4.As found above,two of Respondent's supervisors,John Kerkes,and Jack Wilcox,engaged in unlawfulinterrogation of employees and created the impression ofsurveillance of union meetings and activities.Kerkes alsotold one employee that Respondent might not complete itsplant addition if the Union"got in,"and told two othersthat he would whip anybody who lied about him at theBoard hearing.This conduct,although unlawful,was notengaged in by Respondent's higher supervisory level andwas addressed to only a handful of employees in the plant.Moreover,in his September 4 speeches to employees, PlantManager Harrison clearly conveyed to them that interfer-encewith their union activities by anyone,includingsupervisors, would not be tolerated, and he urged that anysuch be reported to him. Harrison further told theemployees that there would be no discrimination againstany employee because he exercises his right to oppose orsupport a union.83Under the circumstances,Ido notbelieve that the violations engaged in by these two lowerlevel supervisors would have precluded the holding of afair election.5.There remains the final question of whether thedischarge of Sauerbry,Bullard,Newsom,and Croslin onJuly 24 would have prevented the holding of a fair electionwithin a reasonable period after the Union'sAugust 27demand for recognition.As previously noted,I have foundthat the discharge of these four employees violated Section8(a)(1) of the Act because it was motivated by their refusalto cross a picket line at the Respondent's plant,a concertedactivity protected by the Act.In addition,I found thatalthough the Respondent knew that the four activelysupported the Union, there was no evidence that thedischarge of the four was motivated by antiunion consider-ations. I therefore recommended dismissal of the Section8(a)(3) charges which were based on their alleged termina-tion for antiunion reasons. Their discharge did not preventthe Union from thereafter acquiring majority status. Thus,34 of the Union's74 cards were obtained in the singlemonth which elasped after their discharge before theUnion's recognition demand of August 27. I therefore donot believe that their terminations would have preventedthe holding of a fair election after the Union acquiredmajority status.Although I have found that the Respondent engaged inthe foregoing violations and that its defense as to each wasinsufficient, I am not persuaded that its conduct wasmotivated by other than a good-faith belief in the proprietyof its actions. Such impact on the employees which theseviolations may have had should,in any event,be erased bythe remedy of reinstatement,backpay, and posting ofnotices which I will recommend.Thisleaves for consideration the final question ofwhether,aside from the rationale ofGissel,the Respondentviolated Section 8(a)(5) of the Act and may now berequired to bargain because it refused to do so when theUnion offered to prove its majority status by a cardcheckconducted by a disinterested party. In this regard, it shouldfirstbe noted that the record does not disclose that theRespondent had any knowledge that the Union represent-89 See Resp Exh 9 CONGOLEUMINDUSTRIES, INC.ed a majority of its employees. Accordingly, such cases asSnow & Son,84andWilderMfg. Co., Inc.,85in which thedecisions turned on the fact that the employer had suchknowledge,are inapposite to the resolution of thisquestionHowever, the Board's most recent decision inLinden Lumber Division, Summer &Co.,86 considered thevery issue here presented, the interpretation and applica-tion of Section 8(a)(5) of the Act-... to situations in which the Union's majority statushas not been established through our election process-es, and where the record does not contain evidence ofindependent unfair labor practices which would justifya bargaining order underGisselTherein the Board concluded that absent agreementbetween an employer and a union to determine the union'smajority status by means other than a Board election, anemployer "should not be found guilty of a violation ofSection 8(a)(5) solely upon the basis of its refusal to accept[such other] evidence of majority status."In the light of that decision, my conclusion that theRespondent's other unfair labor practices did not precludethe holding of a fair election, and in the absence ofevidence that the Respondent had knowledge of theUnion's majority status, I conclude that the Respondentdid not violate Section 8(a)(5) of the Act and I willrecommend dismissal of the complaint in this respect.IVTHE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerceV. THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, I will recommend that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that the Respondent terminated theemployment of J. W. Aaron, Andy Charlie Bullard, BuddyCroslin, Sherrill Gene Newsom, and W. George Sauerbryand thereafter failed and refused to reemploy thembecause they engaged in concerted activities for mutual aidor protection guaranteed by the Act, I will recommend thattheRespondent be ordered to offer them immediatereinstatement to their former positions or, if they no longerexist, to substantially equivalent positions, without preju-dice to their seniority or other rights and privileges, andmake them whole for any loss of earnings they may havesuffered by reason of the discrimination against them by84Fred Snow, Harold Snow and TomSnow,d/b/aSnow & Sons vNLRB, 308 F 2d 687 (C A 9)85Arthur F Derse, Sr, President, and Wilder Mfg Co, Inc,185 NLRBNo 76as 190 NLRB No 11687F W Woolworth Company,90 NLRB 289, backpayshall include thepayment ofinterest atthe rate of6 percent per annumto be computed in551the payment to each of them of a sum of money equal tothe amount he normally would have earned from the dateof his termination to the date of reinstatement, less his netearningsduring said period, with backpay computed on aquarterly basis in the manner established by the Board.87Iwill also recommend that the Respondent preserve and,upon request, make available to the Board or its agents, forexamination and copying, all payroll records, socialsecuritypayment records, timecards, personnel recordsand reports, and all other records necessary to analyze anddetermine the amounts of backpay due under the terms ofthis recommended remedy.Upon the basis of the foregoing findings of fact andupon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Respondent,Congoleum Industries,Inc.,isanemployer engaged in commerce and in operations affectingcommerce within the meaning of Section 2(6) and (7) ofthe Act.2.United Rubber,Cork,Linoleum & Plastic Workersof America,AFL-CIO,is a labor organization within themeaning of Section 2(5) of the Act.3By coercively interrogating employees regardingtheir union membership and sympathies,by engaging insurveillance of the union activities of employees andconveying to employees the impression of such surveil-lance,by granting employees a wage increase and bythreatening employees with reprisals,to discourage em-ployees from supporting the Union and giving testimony atBoard hearings,by promulgating and enforcing a broadno-solicitation and no-distribution rule which prohibitsemployees from engaging in protected union activities inthe Respondent'splant during nonworking time, and byterminating the employmentof J. W.Aaron,AndyCharlieBullard,Buddy Croslin,SherrillGene Newsom, and W.George Sauerbry becausetheyhad engaged in concertedactivities formutual aid or protection guaranteed toemployeesby the Act,the Respondent has engaged in andis engaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4.Theaforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and(7) of the Act.Upon the basis of the foregoing findings of fact andconclusions of law,and upon the entire record in this case,I hereby issue the following recommended: 88ORDERRespondent,Congoleum Industries, Inc., its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against anyemployees in regard to hire or tenure of employment orthemanner set forth inIsisPlumbing & Heating Co,138NLRB 71688 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall,as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions,and order,and all objections thereto shall bedeemed waived for all purposes 552DECISIONS OFNATIONALLABOR RELATIONS BOARDany term or condition of employment for engaging in anyactivity protected by Section 7 of the National LaborRelations Act.(b)Coercively interrogating employees regarding theirunion membership, activities, or sympathies.(c) Engaging in surveillance of the union activities of itsemployees or in conduct which gives the impression ofsuch surveillance.(d)Granting or promising wage increases or threateningreprisals to discourage union membership or support.(e) Interfering with the conduct of Board hearings bythreatening employees with reprisals for giving testimony.(f)Promulgating,maintaining, or enforcing any rulewhichprohibitsemployees from engaging in unionsolicitation during nonworking time and/or from distribut-ing union literature in nonwork areas during nonworkingtime.(g) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights to self-organization, to form labor organizations, tojoin or assist United Rubber, Cork, Linoleum & PlasticWorkers of America, AFL-CIO, or any other labororganization, to bargain collectively through representa-tivesof their own choosing, and to engage in otherconcerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain fromengaging in such activities, except to the extent that suchrightsmay be affected by an agreement requiring member-ship in a labor organization as a condition of employment,as authorized by Section 8(a)(3) of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Offer JW. Aaron, Andy Charlie Bullard, BuddyCroslin, Sherrill Gene Newsom, and W. George Sauerbryimmediate and full reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equivalentpositions,without prejudice to their seniority or otherrights' and privileges enjoyed, and make them whole forany loss of pay they may have suffered as a result of thediscrimination against them in the manner provided in thesection of this Decision entitled "The Remedy "(b)Notify immediately the above-named individuals, ifpresently serving in the Armed Forces of the United States,of their right to full reinstatement, upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(d) Post at the Respondent's plant located in Wilburton,Oklahoma, copies of the attached notice marked "Appen-dix "89 Copies of said notice, on forms provided by theRegional Director for Region 16, after being duly signedby Respondent's representative, shall be posted by itimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all placeswhere notices to employees arecustomarily posted.Reasonable steps shallbe taken by theRespondent to insure that said notices are not altered,defaced,or covered by any othermaterial.(e)Notify theRegionalDirector for Region 16, inwriting,within 20 daysfrom the date of the receipt of thisDecision,what steps the Respondent has takento complyherewith.9oIFURTHER RECOMMEND that the complaint herein bedismissed insofar as it alleges violations of theAct otherthan thosefound above.as In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted pursuantto a Judgment of the United States Court of Appeals enforcing an Order ofthe National Labor Relations Board "so In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify the Regional Director for Region 16. in writing, within 20 daysfrom the date of this Order, what steps the Respondent has taken to complyherewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we violated the National Labor RelationsAct, and has ordered us to post this notice and we intendto carry out the order of the Board.The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representa-tive of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any and all these things.WE WILL NOT do anything that interferes with theserights.More specifically,WE WILL NOT discharge or otherwise discriminateagainst any employee in regard to hire or tenure ofemployment or any term or condition of employmentfor engaging in any activity protected by Section 7 ofthe National Labor Relations Act.WE WILL NOT coercively interrogate you regardingyour union membership, activities, or sympathies.WE WILL NOTengage in surveillanceof your unionactivities or in conduct which gives the impression ofsuch surveillance.WE WILL NOT grant or promise wage increases orthreatenyouwith reprisals to discourage unionmembership or support and WE WILL also not threatenyou with reprisals because of the nature of yourtestimony at Board hearings.WE WILL NOT maintain or enforce any rule whichprohibits you from union solicitation in the plantduring nonworkingtime,or which prohibits you fromdistributing union literature in nonwork areas duringnonworktime. CONGOLEUMINDUSTRIES, INCSince it wasdecided that we violated the Act byterminatingthe employment of J. W. Aaron, Andy CharlieBullard, Buddy Croslin, Sherrill Gene Newsom, and W.George Sauerbry because they engaged in concertedactivities guaranteed by the Act, WE WILL offer them fullreinstatement to their former jobs, and WE WILL pay themfor any loss they suffered because we fired them.WE WILL respect your rights to self-organization, toform, join, or assist any labor organization, or tobargain collectively in respect to any term or conditionof employment through the United Rubber, Cork,Linoleum & Plastic Workers of America, AFL-CIO, orany representative of your choice, or to refrain fromsuch activity, and WE WILL NOT interfere with, restrain,or coerce our employees in the exercise of these rights.You, and all our employees, are free to become membersof any labor organization, or to refrain from doing so.DatedBy553(Representative)(Title)We will notify immediately the above-named individuals, ifpresently -serving in the Armed Forces of the United States,of their right to full reinstatement, upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.This is an official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, 8A24FederalOffice Building, 819 Taylor Street, Fort Worth,Texas 76102, Telephone 817-334-2921.CONGOLEUM INDUSTRIES,INC.(Employer)